DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on 7/11/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/11/2022 is partially withdrawn.  Claims 17-20, directed to the invention of Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claim 15, directed to an unelected species, remains withdrawn from consideration because it fails to require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 11/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,804,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0278671) in view of Gao et al. (US 2016/0181378).
With regard to claim 8, Lin teaches, in Fig 5, a MOS transistor (region A) comprising: a first dummy gate stack (instance of 211/222) and a second dummy gate stack (other instance of 211/222); an extended drift region (241) located below the first dummy gate stack and the second dummy gate stack; a drain region (242) located in the extended drift region in between the first dummy gate stack and the second dummy gate stack; a drain contact (271) disposed on and directly contacting the drain region, and located in between the first dummy gate stack and the second dummy gate stack; a first channel region and a second channel region (instances of 25) located on two opposing sides of the extended drift region; active gate stacks (211/221) disposed on and overlapped with the first channel region and the second channel region; and a first source region and a second source region (instances of 23) located aside the active gate stacks.
Lin does not explicitly teach that a bottom surface of the drain contact is aligned with a bottom surface of the first dummy gate stack and a bottom surface of the second dummy gate stack.
Gao teaches, in Fig 1, that a bottom surface (150) of the drain contact (118) is aligned with a bottom surface of the first dummy gate stack and a bottom surface of the second dummy gate stack (150, bottom surface of 144), “to improve device reliability,” ([0033]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the contact configuration of Gao to improve device reliability.
In reference to the claim language referring to "electrically coupled to variable voltages" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Lin/Gao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere application of voltages, does not affect the structure of Lin/Gao’s device.
With regard to claim 10, Lin teaches, in Fig 5, that the active gate stacks comprise: a first active gate stack disposed on the first channel region; and a second active gate stack disposed on the second channel region (see figure). 
Lin does not explicitly teach that a sidewall of the first active gate stack is aligned with a junction between the first channel region and the extended drift region, and wherein a sidewall of the second active gate stack is aligned with a junction between the second channel region and the extended drift region.
Gao teaches, in Fig 1, that a sidewall of the first active gate stack (102) is aligned with a junction (132) between the first channel region (134) and the extended drift region (136), and wherein a sidewall of the second active gate stack is aligned with a junction between the second channel region and the extended drift region (here applying the teachings of Gao to both active gate stacks of Lin) to, “define lateral boundaries for a channel region 402 within the surface region 116 and within the PHV region 134. The channel region 402 underlies the gate 102 and is an area where charge carriers can flow during operation of the transistor 100,” ([0036]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the gate location of Gao to define lateral boundaries for a channel region where charge carriers can flow.
With regard to claim 11, Lin teaches, in Fig 5, that the first channel region and the second channel region have a first conductivity, and the extended drift region has a second conductivity ([0021]).
With regard to claim 14, Lin does not explicitly teach that the active gate stacks are non-overlapped with the extended drift region.
Gao teaches, in Fig 1, that the active gate stacks (102) are non-overlapped with the extended drift region (136, see figure) to, “define lateral boundaries for a channel region 402 within the surface region 116 and within the PHV region 134. The channel region 402 underlies the gate 102 and is an area where charge carriers can flow during operation of the transistor 100,” ([0036]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the gate location of Gao to define lateral boundaries for a channel region where charge carriers can flow.
Claim(s) 9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0278671) in view of Gao et al. (US 2016/0181378) and Chen et al. (US 2015/0236150).
With regard to claim 9, Lin/Gao teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin/Gao does not explicitly teach that sidewalls of the first dummy gate stack and the second dummy gate stack are aligned with a junction between the drain region and the extended drift region.
Chen teaches, in Fig 2, that sidewalls of the first dummy gate stack and the second dummy gate stack (112, here applying the teachings of Chen to both dummy gate stacks of Lin) are aligned with a junction between the drain region (110) and the extended drift region (104, [0045]) to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin/Gao with the dummy gate sidewall alignment of Chen to increase voltage accuracy, stability and device durability.
With regard to claim 12, Lin/Gao teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin/Gao does not explicitly teach that widths of the first dummy gate stack and the second dummy gate stack are smaller than a width of the active gate stacks.
Chen teaches, in Fig 2, widths of the first dummy gate stack and the second dummy gate stack (112, here applying the teachings of Chen to both dummy gate stacks of Lin) are smaller than a width of the active gate stacks (106) to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin/Gao with the gate widths of Chen to increase voltage accuracy, stability and device durability.
With regard to claim 13, Lin/Gao/Chen teach(es) most aspects of the instant invention (see above with regard to claim 12).  However, Lin/Gao/Chen does not explicitly teach the widths of the first dummy gate stack and the second dummy gate stack are ranged from 40 nm to 130 nm, and the width of the active gate stacks is ranged from 500 nm to 10 um.  Nonetheless, the skilled artisan would know too that gate stack widths would impact the overall device size.
The specific claimed widths, absent any criticality, is only considered to be the “optimum” widths disclosed by Lin/Gao/Chen that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the widths of the first dummy gate stack and the second dummy gate stack are ranged from 40 nm to 130 nm, and the width of the active gate stacks is ranged from 500 nm to 10 um is used, as already suggested by Lin/Gao/Chen.
Since the applicant has not established the criticality (see next paragraph) of the widths stated and since these widths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Lin/Gao/Chen.
Please note that the specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, Lin/Gao teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin also teaches, in Fig 5, an insulating layer (212) covering the active gate stacks, the first dummy gate stack and the second dummy gate stack.
Lin/Gao does not explicitly teach an isolator surrounding the extended drift region, the first channel region and the second channel region; and an insulating layer located on the isolator.
Chen teaches, in Fig 2, an isolator (116) surrounding the extended drift region (104), the first channel region and the second channel region (102, applying the teachings of Chen to both channels of Lin); and an insulating layer (120) located on the isolator to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin/Gao with the isolator of Chen to increase voltage accuracy, stability and device durability.
Allowable Subject Matter
Claims 1-7 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of a first dummy gate stack and a second dummy gate stack disposed on the extended drift region and non-overlapped with the drain region, wherein a first sidewall of the first dummy gate stack is aligned a first side surface of the drain region, and a second sidewall of the second dummy gate stack is aligned with a second side surface of the drain region, wherein the second side surface is opposite to the first side surface, and wherein the extended drift region covers up and contacts the first side surface, the second side surface and a bottom surface of the drain region, as set forth in independent claim 1, or equivalents set forth in claim 17, when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829